Citation Nr: 1317283	
Decision Date: 05/28/13    Archive Date: 06/06/13

DOCKET NO.  10-10 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in, Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant has legal entitlement to a one-time payment from the Filipino Veterans Equity Compensation (FVEC) fund.  


WITNESSES AT HEARING ON APPEAL

Appellant and his son and daughter


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) on appeal of a decision in May 2009 of a Department of Veterans Affairs (VA) Regional Office (RO) that determined that the appellant had no legal entitlement to a one-time payment from the FVEC fund.  

In February 2013, the appellant testified at a Travel Board hearing at the RO.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The National Personnel Records Center (NPRC) has certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  


CONCLUSION OF LAW

The criteria for eligibility to a one-time payment from the Filipino Veterans Equity Compensation (FVEC) fund have not been met.  38 U.S.C.A. § 501(a) (West 2002 & West Supp. 2009); American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009); 38 C.F.R. § 3.203 (2012).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Board has considered whether the Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002), is applicable to this claim.  Because the claim at issue is limited to statutory interpretation, the notice provisions do not apply in this case.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 (June 2004), 69 Fed. Reg. 59989 (2004).  
Accordingly, there is no prejudice toward the appellant in proceeding with the adjudication of his claim and no further need to discuss VCAA duties.  

Analysis

The American Recovery and Reinvestment Act authorized a one-time benefit for certain Philippine veterans to be paid from the "Filipino Veterans Equity Compensation Fund."  American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009).  

For eligible persons who accept a payment from the Filipino Veterans Equity Compensation Fund, such payment "shall constitute a complete release of any claim against the United States by reason of [such] service ...."  However, nothing in this act "prohibit[s] a person from receiving any benefit (including health care, survivor, or burial benefits) which the person would have been eligible to receive based on laws in effect as of the day before the date of the enactment of this Act."

Section 1002 addresses Payments to Eligible Persons Who Served in the United States Armed Forces in the Far East during World War II.  Section 1002 (c)(1) provides that the Secretary may make a payment from the compensation fund to an eligible person who, during the one-year period beginning on the date of the enactment of this Act, submits to the Secretary a claim for benefits under this section.  The application for the claim shall contain such information and evidence as the Secretary may require.  

Section 1002 (d) provides that an eligible person is any person who--(1) served--(A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable.  

In cases for VA benefits where the requisite veteran status is at issue, the relevant question is whether qualifying service is shown under Title 38 of the United States Code and the regulations promulgated pursuant thereto.  See Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Where service department certification is required, see 38 C.F.R. § 3.203(c), the service department's decision on such matters is conclusive and binding on the VA.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  Thus, if the United States service department refuses to verify the claimed service, the applicant's only recourse lies within the relevant service department, not with VA.  Soria, 118 F.3d at 749.  In short, under 38 C.F.R. § 3.203, a claimant is not eligible for VA benefits based on Philippine service unless a United States service department documents or certifies their service.  Soria, 118 F.3d at 749.  

The appellant claims that he is entitled to a one-time payment from the FVEC fund.  He essentially alleges that he served with the Philippine Commonwealth Army, USAFFE (U.S. Armed Forces, Far East).  He also contends that he had recognized guerilla service and that he served with the United States Armed Forces in the Philippines, Northern Luzon (USAFIP-NL).  

A June 1967 Award from the Office of the President, Republic of the Philippines, indicated that in recognition of the military service of the appellant during World War II, and pursuant to Armed Forces of the Philippines Regulation § 134.051, dated January 21, 1954, he was awarded and authorized to wear service decorations including the Philippine Defense Medal with Ribbon; the Philippine Liberation Medal with Ribbon; the Philippine Independence Ribbon; the American Defense Medal with Ribbon; the Asiatic-Pacific Theatre Medal with Ribbon; the World War II Victory Medal with Ribbon; the Philippine Republic Presidential Unit Citation Badge; and the Distinguished Unit Badge with OLC.  

A September 1986 Extract from Military Service Record, Republic of the Philippines, Ministry of National Defense, General Headquarters, noted that the appellant served as a private with A Company, 121st Infantry, United States Armed Forces in the Philippines, Northern Luzon (USAFIP-NL).  It was noted that the appellant joined in March 1945 and that his name was carried in the Approved Reconstructed Guerilla Roster (as [redacted]).  There were notations that his unit was initially recognized in January 1945, with a revised date of recognition in May 1942.  

A December 1989 statement from the Republic of the Philippines, Department of National Defense, Philippine Veterans Affairs Office, noted that the appellant served with A Company, 1st Batallion, United States Armed Forces in the Philippines, Northern Luzon (USAFIP-NL).  It was reported that the appellant served as a private and that his name was carried in the Approved Revised Reconstructed Guerilla Roster of 1948.  There were also notations that the appellant's unit had a date of recognition in January 1945, with a revised date of recognition in October 1943.  

A November 1990 Application for Old Age Pension with the Republic of the Philippines, Department of National Defense, Philippine Veterans Affairs Office, indicated that the appellant reported that he had guerilla service with A Company, 1st Batallion, USAFIP-NL.  The appellant indicated that he was discharged in 1946.  

A November 2000 certification from the Armed Forces of the Philippines, General Headquarters, Office of the Adjutant General, noted that the appellant served with A Company, 121st Infantry, USAFIP-NL.  It was reported that the appellant served as a private.  There were notations that his unit was initially recognized in January 1945, with a revised date of recognition in May 1942.  

A November 2002 certification from the Department of National Defense, Philippine Veterans Affairs Office, indicated that the appellant was a regular pensioner of that office.  

A lay affidavit from B. T. M., a vice post commander at a Philippine Veterans Affairs Office, reported that the appellant served in World War II, with an unknown serial number, as a member of A Company, 1st Batallion, 121st Infantry, Philippine Army, USAFIP-NL.  The affidavit was received in April 2003.

A lay affidavit from A. Z., indicated that he served with the appellant in the 121st Infantry, Philippine Army, USAFIP-NL.  He reported that the appellant served as a private.  The affidavit was received in April 2003.

In April 2003, pursuant to a prior claim as to whether the appellant had legal entitlement to VA benefits, the RO requested verification of the appellant's service from the National Personnel Records Center (NPRC).  The RO reported that the appellant alleged that he had recognized guerilla service from January 1945 to February 1946, and that he served with A Company, 121st Infantry, USAFIP-NL.  His date of birth was listed as March , 1922, and his place of birth was listed as Ilocos Sur, Philippines.  The names of the appellant's mother and father, as well as his spouse, were all listed.  The appellant's service number was listed as unknown.  The RO reported that the appellant served under the name of [redacted].  The RO indicated that the appellant's name was not listed in the Reconstructed Recognized Guerilla Roster maintained at the RO.  

A May 2003 certification from the Armed Forces of the Philippines, General Headquarters, Office of the Adjutant General, indicated that the appellant served with A Company, 121st Infantry, USAFIP-NL.  It was reported that the appellant served as a private.  There was a notation that the appellant was carried in the Reconstructed Recognized Guerilla Roster of 1948.  There were notations that his unit was initially recognized in January 1945, with a revised date of recognition in May 1942.  

In June 2003 and August 2003, again pursuant to a prior claim as to whether the appellant had legal entitlement to VA benefits, the RO requested verification of the appellant's service from the National Personnel Records Center (NPRC).  The RO reported that the appellant alleged that he had recognized guerilla service from January 1945 to February 1946, and that he served with A Company, 121st Infantry, USAFIP-NL.  His date of birth was listed as March [redacted], 1922, and his place of birth was listed as Ilocos Sur, Philippines.  The names of the appellant's mother and father, as well as his spouse, were all listed.  The appellant's service number was listed as unknown.  The RO reported that the appellant served under the name of [redacted], and that an additional name he may have served under was [redacted].  The RO indicated that the appellant's name was not listed in the Reconstructed Recognized Guerilla Roster maintained at the RO.  

In an August 2003 response to the June 2003 request for verification of the appellant's service, the NPRC reported that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  

In September 2003, the RO sent a follow-up request for verification of the Appellant's service from the NPRC with the same information as with the June 2003, and August 2003 requests (noted above).  

In a September 2003 response to the August 2003 request for verification of the appellant's service, the NPRC referred to its prior August 2003 response.  

In an October 2003 response to the September 2003 request for verification of the appellant's service, the NPRC again referred to its prior August 2003 response.  

An October 2003 certification from the Department of National Defense, Philippine Veterans Affairs Office, indicated that the appellant was a regular pensioner of that office.  

A photocopied identification card, apparently submitted in December 2003, indicated that the appellant served with the Anderson Fil-American Guerillas from April 1942 to September 1945.  

In March 2004, pursuant to a prior claim as to whether the appellant had legal entitlement to VA benefits, the RO requested verification of the appellant's service from the National Personnel Records Center (NPRC).  The RO reported that the appellant alleged that he had recognized guerilla service from January 1945 to February 1946, and that he served with A Company, 1st Batallion, USAFIP-NL.  His date of birth was listed as March [redacted], 1922, and his place of birth was listed as Ilocos Sur, Philippines.  The names of the appellant's mother and father, as well as his spouse, were all listed.  The appellant's service number was listed as unknown.  The RO reported that the appellant served under the name of [redacted], and that an additional name he may have served under was [redacted] [redacted].  The RO indicated that the appellant's name was listed in the Reconstructed Recognized Guerilla Roster maintained at the RO.  

In July 2004, the RO sent a follow-up request for verification of the Appellant's service from the NPRC with essentially the same information as with the March 2004 request (noted above).  However, the RO reported that the appellant served under the name of [redacted], and that additional names he may have served under were [redacted] and [redacted].  The appellant's place of birth was also listed as Quezon, Philippines.  

In an August 2004 response to the July 2004 request for verification of the appellant's service, the NPRC reported that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  

In December 2005, still pursuant to a prior claim as to whether the appellant had legal entitlement to VA benefits, the RO requested verification of the appellant's service from the National Personnel Records Center (NPRC).  The RO reported that the appellant alleged that he had recognized guerilla service from January 1945 to February 1946, and that he served with A Company, 1st Batallion, USAFIP-NL.  The appellant's service number was listed as [redacted].  The RO reported that the appellant served under the name of [redacted], and that additional names he may have served under were [redacted] and [redacted].  

In a January 2006 response to December 2005 request for verification of the appellant's service, the NPRC indicated that there was no change warranted in the prior negative certification.  

A July 2007 lay affidavit from the appellant's brother indicated that he had personal knowledge that the appellant served with the Infantry, 13th Bulk IV-A Division, Anderson Fil-American Guerillas, from April 1942 to September 1945, as well as with A Company, 121st Infantry, UASFIP-NL, from May 1942 to January 1945.  

In February 2009, the appellant filed his claim for legal entitlement to a one-time payment from the FVEC fund.  He reported that he served with the Philippine Commonwealth Army, USAFFE, from September April 1942 to September 1945.  He also stated that he served with A Company, 121st Infantry, 1st Batallion, USAFIP.  The appellant listed the names of his mother, father, and spouse.  He indicated that his date of birth was March [redacted], 1922, and that his place of birth was Ilocus Sur, Philippines.  

In a February 2010 statement, the appellant reported that he served in World War II with the Infantry, 13th Bulk IV-A Division, Anderson Fil-American Guerillas, from April 1942 to September 1945, as well as with A Company, 121st Infantry, UASFIP-NL, with a revised recognition in May 1942, and an initial recognition in January 1945.  

In another February 2010 statement, the appellant reported that he had recognized guerilla service from September 1940 to April 1945.  He also stated that he served with the 13th Division, United States Army.  He listed a service number of [redacted].  The appellant also listed the names of his mother, father, and spouse.  He indicated that his date of birth was March [redacted], 1922, and that his place of birth was Ilocos Sur, Philippines.  

In July 2010, the RO requested verification of the appellant's service from the NPRC.  The RO reported that the appellant alleged that he had recognized guerilla service from March 1945 to September 1945, and that he served with A Company, 1st Batallion, USAFIP-NL, and Infantry, 13th Bulk IV-A Division, Anderson Fil-American Guerillas.  His date of birth was listed as March [redacted], 1922, and his place of birth was listed as Ilocos Sur, Philippines.  The names of the appellant's mother and father, as well as his spouse, were all listed.  The appellant's service number was listed as [redacted].  The RO reported that the appellant served under the name of [redacted] (with a middle name of [redacted]), and that additional names he may have served under were [redacted]. [redacted].  The RO indicated that the appellant's name, as [redacted], was listed in the Reconstructed Recognized Guerilla Roster maintained at the RO.  

A March 2010 certification from the Armed Forces of the Philippines, General Headquarters, Office of the Adjutant General, noted that the appellant served with A Company, 121st Infantry, USAFIP-NL.  It was reported that the appellant served as a private.  There were notations that his unit was initially recognized in January 1945, with a revised date of recognition in May 1942 and March 1945.  It was reported that there was no record on file of the Reconstructed Recognized Guerilla Roster of 1948.  

A March 2011 statement from the Republic of the Philippines, Department of National Defense, Philippine Veterans Affairs Office, noted that the appellant served with A Company, 1st Batallion, USAFIP-NL.  It was reported that the appellant was a recognized guerilla.  

In August 2011, the RO requested verification of the appellant's service from the NPRC.  The RO reported that the appellant alleged that he had recognized guerilla service from March 1945 to September 1945, and that he served with A Company, 1st Batallion, USAFIP-NL, and Infantry, 13th Bulk IV-A Division, Anderson Fil-American Guerillas.  His date of birth was listed as March [redacted], 1922, and his place of birth was listed as Ilocos Sur, Philippines.  The names of the appellant's mother and father, as well as his spouse, were all listed.  The appellant's service number was listed as [redacted].  The RO reported that the appellant served under the name of [redacted], and that additional names he may have served under were [redacted], [redacted], or [redacted].  The RO indicated that the appellant's name, [redacted], was listed in the Reconstructed Recognized Guerilla Roster maintained at the RO.  

In November 2011, the RO sent a follow-up request for verification of the Appellant's service from the NPRC with the same information as with the June 2003, and August 2011 request (noted above).  

In November 2011, the RO requested verification of the appellant's service from the NPRC.  The RO reported that the appellant alleged that he had recognized guerilla service from October 1943 to September 1945, or 1946.  It was noted that the appellant reported other dates of entry into service including September 1940, April 1942, and May 1942.  The RO indicated that the appellant claimed that he served with A Company, 1st Batallion, USAFIP-NL; A Company, 1st Batallion, 121st Infantry, Philippine Army, USAFIP-NL; 13th , 92nd, Bulk IV-A Division, La Union Mobilization Team; 6A-13 Division, United States Army; and USAFIP Area Command, Camp Spencer, APO 70.  His date of birth was listed as March [redacted], 1922, and his place of birth was listed as Ilocos Sur, Philippines.  The names of the appellant's mother and father, as well as his spouse, were all listed.  The appellant's service number was listed as [redacted]; [redacted]; and [redacted].  The RO reported that the appellant served under the name of [redacted] and that additional names he may have served under were [redacted] (with a middle name of [redacted]), [redacted], and [redacted].  The RO indicated that the appellant's name, as[redacted] , was listed in the Reconstructed Recognized Guerilla Roster maintained at the RO.  

In a December 2011 response to November 2011 request for verification of the appellant's service, the NPRC requested that the RO furnish AGO PA Form 23 from TAG-PA.  

In February 2012, the RO sent a follow-up request for verification of the Appellant's service from the NPRC with the same information as with the June 2003, and second November 2011 request (noted above).  The RO indicated that the requested AGO PA Form 23 from TAG-PA, was not available.  

In two March 2012 responses to the February 2012 request for verification of the appellant's service, the NPRC reported that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  

In April 2012, the RO again requested verification of the appellant's service from the National Personnel Records Center (NPRC).  The RO reported that the appellant alleged that he had recognized guerilla service from March 1945 to April 1945 and/or September 1945.  The RO indicated that the appellant claimed that he served with 13th Bulk IV-A Division, Anderson Fil-American Guerillas; the 6th Army Division; Army Division 670;  and 6A, 6th Army.  His date of birth was listed as March [redacted], 1922, and his place of birth was listed as Ilocos Sur, Philippines.  The names of the appellant's mother and father, as well as his spouse, were all listed.  The appellant's service number was listed as[redacted] and [redacted].  The RO reported that the appellant served under the name of [redacted] [redacted] and that additional names he may have served under were [redacted] (with a middle name of [redacted]), [redacted], [redacted], and [redacted].  The RO indicated that the appellant's name, as [redacted], was listed in the Reconstructed Recognized Guerilla Roster maintained at the RO.  

In an April 2012 response to the April 2012 request for verification of the appellant's service, the NPRC reported that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  

At the February Board hearing, the appellant testified that he served with the United States Armed Forces.  He appeared to list a service number of [redacted].  He indicated that he was a regular soldier in the Philippine Army and not a guerilla.  

The Board finds that the appellant does not legally qualify for a one-time payment from the FVEC fund.  As discussed above, the NPRC has specifically certified, on numerous occasions, that appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  

In light of the above, the June 1967 Award from the Office of the President, Republic of the Philippines; the September 1986 Extract from Military Service Record, Republic of the Philippines, Ministry of National Defense, General Headquarters; the November 2000 certification from the Armed Forces of the Philippines, General Headquarters, Office of the Adjutant General; and the March 2010 certification from the Armed Forces of the Philippines, General Headquarters, Office of the Adjutant General; as well as the multiple statements and certifications from the Philippines Veterans Affairs Office, all submitted by the appellant, fail to satisfy the requirements of 38 C.F.R. § 3.203 as acceptable proof of service, as the certification is not an official document of the appropriate United States service department, and is without the official seal.  The documents, therefore, are not acceptable as verification of the appellant's service for the purpose of receiving VA benefits.  Soria v. Brown, 118 F.3d 747 (Fed. Cir. 1997).  

In Capellan v. Peake, 539 F.3d 1373, 1381-82 (Fed. Cir. 2008), the United States Court of Appeals for the Federal Circuit held that pursuant to both 38 C.F.R. § 3.203(c) and the VA Secretary's statutory duty to assist (as set forth in 38 U.S.C.A. § 5103A), new evidence submitted by a claimant in support of a request for verification of service from the service department must be submitted to the service department for review.  The Board notes, however, that in this case, any new evidence submitted by the appellant is duplicative of his contentions of service (i.e., USAFFE service and recognized guerilla service) previously considered by the service department (NPRC).  The Board observes that in the multiple requests to the NPRC for verification of the appellant's service, the RO indicated that the appellant had alleged recognized guerilla service.  However, the appellant has also alleged service in the Philippine Commonwealth Army, USAFFE.  The responses from the NPRC specifically indicate that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  

The appellant's plight is acknowledged.  In this case however, the service department has determined that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  Where the service department records fail to show threshold eligibility, the claim lacks legal merit or legal entitlement, and must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  Because the appellant's service does not meet the criteria described, the appellant does not meet the basic eligibility requirements for a one-time payment from the FVEC fund, and the claim must be denied based upon a lack of entitlement under the law.  



ORDER

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation (FVEC) fund is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


